Case: 10-50696 Document: 00511475272 Page: 1 Date Filed: 05/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2011
                                     No. 10-50696
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

ERNESTO CASTRO-SANCHEZ,
Also Known as Ernesto Castro-Juarez, Also Known as Nestor Chavez-Lopez,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 3:10-CR-682-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Ernesto Castro-Sanchez appeals the 30-month sentence imposed following


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50696 Document: 00511475272 Page: 2 Date Filed: 05/12/2011

                                  No. 10-50696

his guilty-plea conviction of illegal reentry into the United States following re-
moval. He contends that the within-guidelines sentence is greater than neces-
sary to satisfy the sentencing goals in 18 U.S.C. § 3553(a) and therefore is sub-
stantively unreasonable. He specifically argues that U.S.S.G. § 2L1.2 essentially
double-counts his criminal history. He contends that his offense constitutes a
mere international trespass and that the guideline range failed to reflect his per-
sonal history and characteristics, including his benign motive for reentering.
      Because Castro-Sanchez did not object to the reasonableness of his sen-
tence in the district court, we review for plain error. See United States v. Cam-
pos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). This guidelines-range sen-
tence is entitled to a rebuttable presumption of reasonableness. United States
v. Newson, 515 F.3d 374, 379 (5th Cir. 2008).
      We have rejected the argument that an appellant is entitled to relief be-
cause § 2L1.2 double-counts a criminal history. United States v. Kings, 981 F.2d
790, 796 (5th Cir. 1993). We have also determined that the “international tres-
pass” argument does not justify disturbing an otherwise presumptively reasona-
ble sentence. United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      The district court made an individualized sentencing decision based on the
facts in light of the factors in § 3553(a). See Gall, 552 U.S. at 49-50. The con-
clusion that a within-guidelines sentence is appropriate is entitled to deference,
and we presume that it is reasonable. See id. at 51-52; Newson, 515 F.3d at 379.
There is no reason to disturb the discretionary decision to impose a sentence
within the guideline range.
      AFFIRMED.




                                        2